Citation Nr: 1024851	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement in an initial evaluation in excess of 10 percent 
for low back strain, to include early degenerative changes at 
L5/S1.  

2.  Entitlement to service connection diarrhea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Low Back Strain with Early Degenerative Changes at L5/S1

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Where a claimant 
asserts that the disability in question has increased in severity 
since the most recent rating examination, an additional 
examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).

In a May 2010 statement, the Veteran and his representative 
indicated that his service-connected low back condition had 
worsened since his last VA examination in August 2007 and 
requested a new examination to evaluate the Veteran's present 
condition.  The Board finds, therefore, that a remand for a new 
VA examination is necessary to assess the current severity of the 
Veteran's service-connected low back strain to include early 
degenerative changes.  

The Board notes that the Veteran's representative specifically 
requested an MRI in order to assess the Veteran's current disc 
damage.  The Board notes, however, that the criteria for rating 
disabilities of the lumbar spine do not require MRI evidence, and 
degenerative arthritis has already been established by x-ray 
evidence.  The Board will, therefore, defer to the VA examiner to 
order any testing deemed necessary.  

Diarrhea

The Veteran was afforded a VA general medical examination in 
August 2007.  In a May 2010 statement, the Veteran and his 
representative contend that the VA examination was inadequate as 
no stool samples were taken and no gastrointestinal tract studies 
were done.  The Veteran and his representative requested that 
consideration be given to 38 C.F.R. 3.317 for certain 
disabilities due to undiagnosed illnesses.   The Veteran also 
contends that his gastrointestinal tract condition is related to 
environmental hazards with evidence of exposure to burn pits.  

Pertinent laws and regulations make special provisions for a 
Persian Gulf veteran who exhibits objective indications of an 
undiagnosed illness or certain medically unexplained chronic 
multisymptom illnesses; such signs or symptoms may include 
gastrointestinal signs and symptoms.  See 38 U.S.C.A. § 1117, 
1118 (West 2002); 38 C.F.R. §§ 3.317 (2009).  A Persian Gulf 
Veteran is a veteran who served on active military, naval, or air 
service in the Southwest Asia Theater of operations during the 
Persian Gulf War. 38 C.F.R. § 3.317(d).  The Veteran's service 
records and DD Form 214 show that he participated in Operation 
Iraqi Freedom 2-1 and Iraqi Freedom 4-6.  Pre-deployment and 
post-deployment medical records indicate that the Veteran served 
in the Southwest Asia Theater of operations.  Service treatment 
records reflect complaints of diarrhea, indigestion, and 
vomiting, and the Veteran has reported that his symptoms have 
continued.

The Veteran's service personnel records are not currently on 
file.  The RO/AMC should attempt to locate and obtain the 
Veteran's service personnel records and associate them with the 
file.  VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See 38 U.S.C.A. § 5103A (West 2002).

The Board finds that an additional VA examination is necessary to 
determine if the Veteran has a currently diagnosed 
gastrointestinal disability which was incurred in service; or a 
"qualifying chronic disability," to include an undiagnosed 
illness or a medically unexplained chronic multi-symptom illness 
such as irritable bowel syndrome within the meaning of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The Board notes that the Veteran has reported the chronicity of 
gastrointestinal symptoms since his separation from service.  The 
Veteran is competent to report his symptomatology since service.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that the Board may not rely on a 
medical opinion in which it is determined that a veteran's lay 
statements lack credibility solely because it is not corroborated 
by contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a 
medical opinion must be based upon an accurate factual premise. 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes 
considering a veteran's lay assertions of symptomatology that he 
is competent to observe, unless the Board has explicitly found 
that the assertions are not credible.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  On remand, the VA examiner should render a 
medical opinion based on the premise that the Veteran is 
competent to observe diagnoses and treatment rendered since 
service.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (holding "It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion").

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all 
outstanding service personnel records and 
should associate them with the claims file.  
If the search for such records has negative 
results, the RO/AMC should notify the 
Veteran and place a statement to that 
effect in the Veteran's claims file.

2.  The RO/AMC should refer the case for a 
VA orthopedic examination, to determine the 
current severity of the Veteran's service-
connected low back strain with early 
degenerative changes at L5/S1.  The claims 
folder must be made available to the 
examiner for review.  All tests and studies 
deemed necessary by the VA examiner should 
be accomplished and clinical findings 
should be reported in detail.  Following a 
review of the record and an examination of 
the Veteran, the examiner should provide a 
response to all of the following:

A.)  The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during range 
of motion testing should be noted, and the 
examiner should accurately measure and 
report where any recorded pain begins and 
ends when measuring range of motion (with 
and without repetition).  He/she should 
also note whether there is any objective 
evidence of weakness, excess fatigability, 
and/or incoordination associated with the 
Veteran's lumbar spine disability.  If 
observed, the examiner should specifically 
comment on whether the Veteran's range of 
motion is affected, and if possible, 
provide the additional loss of motion in 
degrees.  

B.) The examiner should indicate whether 
the Veteran's service-connected back 
disability is productive of incapacitating 
episodes, and, if so, comment on the 
frequency and duration of any such 
incapacitating episodes.  An incapacitating 
episode is defined as period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires physician-prescribed 
bed rest and treatment by a physician.

3.  The RO/AM should refer the case for a 
new VA examination within the appropriate 
specialty to determine if the Veteran has a 
currently diagnosed gastrointestinal 
disability which was incurred in service; 
or a "qualifying chronic disability," to 
include an undiagnosed illness or a 
medically unexplained chronic multi-symptom 
illness such as irritable bowel syndrome 
within the meaning of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  The claims folder 
must be made available to the examiner for 
review before the examination, and the 
examination report should reflect that such 
review was completed.  All tests and 
studies deemed necessary by the VA examiner 
should be accomplished and clinical 
findings should be reported in detail.  The 
VA examiner should respond to the 
following:

A.)  The examiner should identify any 
current gastrointestinal disorder 
manifested by the Veteran; 

B.)  The examiner should state whether any 
such disorder was, at least as likely as 
not, incurred in service;

C.)  The examiner should state whether the 
Veteran has an undiagnosed illness or a 
medically unexplained chronic multi-symptom 
illness such as irritable bowel syndrome 
within the meaning of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  The examiner should 
specifically address the Veteran's lay 
statements with respect to his 
symptomatology since service, and address 
the Veteran's exposures to environmental 
hazards shown in service treatment records.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
